Case 2:11-cv-04589-JVS-SP Document 141 Filed 04/30/20 Page 1 of 1 Page ID #:3828



   1
   2
   3                                                        JS-6
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    DAJUAN JACKSON,                     ) Case No. CV 11-4589-JVS (SP)
 12                                        )
                           Petitioner,     )
 13                                        )
                     v.                    )              JUDGMENT
 14                                        )
       SUZAN L. HUBBARD, Warden,           )
 15                                        )
                           Respondent.     )
 16                                        )
                                           )
 17
 18         Pursuant to the Order Accepting Findings and Recommendation of United
 19 States Magistrate Judge,
 20         IT IS HEREBY ADJUDGED that the First Amended Petition is denied and
 21 this action is dismissed with prejudice.
 22
 23
 24 DATED: April 30, 2020         ________________________________
                                       HONORABLE JAMES V. SELNA
 25                                    UNITED STATES DISTRICT JUDGE
 26
 27
 28
                                               1
